' Mr. Justice Sterrett
delivered the opinion of the court,
The claim of the defendants in error for damages in this case is based on an accident of rather extraordinary character. The train on which they were passengers arrived safely at its destination in daylight. The other passengers had left the car, and Mr. and Mrs. Napheys were the last to go out. He alighted first and assisted her down the steps from the front platform of the car. While her right foot rested on the lower step and just as her left touched the ground, her right pattella or knee-cap was fractured ■ and she was thus suddenly disabled. The fracture was transverse and entirely across the bone. At the same place and under similar circumstances, thousands of passengers had before alighted from the cars in safety, and, so far as appears, without inconvenience; but it so happened that Mrs. Napheys unfortunately met with the singular accident which undoubtedly caused her a great deal of inconvenience and suffering. Whether the injury resulted wholly from the negligence of the railroad company, without any fault on her part, or whether it was one of those fortuitous events, against *141which in the exercise of reasonable and proper care it is impossible to guard, and for which neither party is to blame was the question to be determined by the jury; and while we think there was sufficient in the facts and circumstances disclosed by the testimony to justify their submission to the jury, it is not so clear that they would have reached the conclusion they did if it had not been for ■ the instructions complained of in the fourth and fifth assignments of error. In the latter the jury were told that if Mrs. Napheys, without any negligence on her part, received an injury in descending from the car, the company was prima facie guilty of negligence, and the burthen of proof was on the defendant to show that it was not guilty. The fourth point was in substance the same, with the exception of assuming, as an uncontradicted fact, that there was no negligence on her part. This assumption of fact the learned judge refused to adopt, but in other respects affirmed the proposition in its full length and breadth. In view of the uncontradicted facts in the case, we think this instruction was calculated to prejudice the defence. The general rule is that a party who alleges negligence as the basis of a claim for damages is bound to prove the fact alleged, and the extent of the injury, if more than nominal damages are claimed; but in some cases slight proof only is required to justify a presumption of negligence. The mere circumstances attending the injury when put in proof may be enough to cast the burthen of exculpation on the defendant. If a passenger seated in a railroad car is injured in a collision, or by the overthrow of the car, the breaking of a wheel, axle, or other part of the machinery, he is not required to do more in the first instance than to prove the fact and show the nature and extent of his injury. A prima facie case of negligence is thus made out, and the onus is cast upon the carrier to disprove negligeuce. It was accordingly said in Sullivan v. The Philadelphia and Reading Railroad Co., 6 Casey 284, when a railroad company undertakes the transportation of a passenger for an agreed price, “ the contract implies that they are provided with a safe and sufficient railroad to the point indicated; that their cars are staunch and roadworthy; that means have been taken beforehand to guard against every apparent danger that may beset the passenger, and that the servants in charge are tried, sober and competent men. When in the performance of this contract a passenger is injured,without fault on his part, the law raises prima facie a presumption of negligence, and throws on the company the onus of showing that it did not exist.” It is reasonable that it should be so, because the company has in its possession and under its control, almost exclusively, the means of knowing what occasioned the injury and of explaining how it occurred, while as a general rule, the passenger is destitute of all knowledge that would enable him to present the facts, and fasten negligence on the company, in case it really existed. The facts of the present case are very *142different. The cars were at rest on the track; there was no jar or breaking of machinery; Mrs. Napheys, with the assistance of her husband, was descending the steps from the platform of the car. They had every opportunity of seeing and knowing where she was going, and controlling her movements. If the lower step was inconveniently or dangerously high for her in the condition she was, she and her husband had as good an opportunity as any one else of knowing the fact. If they had even a suspicion that it was in the least degree unsafe for her to take the last step, there was no urgent necessity for her to do so. The train had reached its destination and there was no occasion for haste in leaving the car. If they had any apprehension of danger, or even inconvenience in descending from the lower step, there was nothing to prompt them to incur the risk. They might have called on those in charge of the train to provide a better and more convenient means of egress, if they deemed'it necessary. -Taking the uncontradicted facts of the case, as they were presented, there existed no reason for relaxing the general .rule that he who alleges negligence as the basis of a claim for damages, is bound to prove it affirmatively.
The circumstances of the case were very peculiar and demanded great care in explaining to the jury the relative rights and duties of the parties. While on the one hand it is the duty of the company to provide safe and reasonably convenient means of ingress and egress to and from its cars, on the other hand it is equally the duty of passengers to use the means thus provided, with reasonable circumspection and care.
Judgment reversed, and a venire faeias de novo awarded.
Justices Mercur and Gordon, dissented.